Citation Nr: 1703118	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-25 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for Cushing's syndrome.

2.  Entitlement to service connection for muscle weakness

3.  Entitlement to service connection for bilateral leg disability.

4.  Entitlement to service connection for neurological disability.

5.  Entitlement to service connection for balance disability.

(The issues of entitlement to service connection for blood clots, service connection for hypertension, service connection for back disability, service connection for left knee disability, an initial rating in excess of 10 percent for seizure disorder, an initial compensable rating for migraine and tension headaches, and a total disability rating based on individual unemployability are addressed in a separate decision.)



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from August 1979 to October 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran is represented by the North Carolina Division of Veterans Affairs for the issues listed on the title page.  However, the Veteran is also represented by the Disabled American Veterans for several other issues, as noted on the title page, and testified on those issues at a Board hearing in May 2016.  At that time, he requested a videoconference Board hearing with a representative from the North Carolina Division of Veterans Affairs for the issues addressed in this remand.  As the RO schedules videoconference Board hearings, a remand of the case to the RO is warranted to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The videoconference hearing is for only those issues where the Veteran is represented by the North Carolina Division of Veterans Affairs.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

